MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Mar 10 2020, 7:48 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennie Scott                                             Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General

                                                         John R. Millikan
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         March 10, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of J.S. and L.S.                            19A-JT-2004
(Minor Children)                                         Appeal from the Delaware Circuit
and                                                      Court
                                                         The Honorable Kimberly S.
L.Y. (Mother),                                           Dowling, Judge
Appellant-Respondent,                                    The Honorable Amanda Yonally,
                                                         Magistrate
        v.
                                                         Trial Court Cause Nos.
                                                         18C02-1811-JT-130, -131
The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020                    Page 1 of 19
      Crone, Judge.


                                               Case Summary
[1]   L.Y. (“Mother”) appeals the trial court’s order involuntarily terminating her

      parental rights to her minor children J.S. and L.S. (“Children”), arguing that

      the evidence is insufficient to support it. 1 Finding the evidence sufficient, we

      affirm.


                                   Facts and Procedural History
[2]   The unchallenged findings of fact show that J.S. was born on June 10, 2014, to

      Mother and father (“Father”). On August 14, 2014, the Indiana Department of

      Child Services (“DCS”) removed J.S. from his parents’ care based on

      allegations that he was not gaining weight properly and the conditions of the

      home were poor. J.S. was admitted to a hospital and diagnosed with stage 2

      malnutrition. At home, Mother and Father had pets that regularly urinated and

      defecated on the floor. On September 19, 2014, J.S. was adjudicated a child in

      need of services (“CHINS”) and was placed in foster care with H.W. DCS

      family case manager (“FCM”) Hillary Mundon was assigned to J.S.’s case.

      DCS provided carpet cleaning and cleaning supplies and helped Mother and

      Father clean the home. Mother and Father were cooperative with services, and

      the case was dismissed on January 12, 2016.




      1
        The parent-child relationship between the Children and their biological father was terminated in the same
      order, but he is not participating in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020                  Page 2 of 19
[3]   On November 24, 2015, while J.S.’s CHINS case was still pending and he was

      at home for a trial home visit, Mother gave birth to J.S.’s brother L.S. On

      February 11, 2016, DCS removed L.S. from his parents’ care based on

      allegations that he had failed to thrive and had not received appropriate medical

      care. L.S. was admitted to a hospital and diagnosed as “failure to thrive.”

      Appealed Order at 2 (finding #11). L.S. had gained only two ounces between

      December 16, 2015, and February 9, 2016, but he gained eight ounces within

      his first two days at the hospital. L.S. was placed in foster care with H.W.

      FCM Mundon was assigned to L.S.’s case.


[4]   J.S. remained at home with his parents until May 9, 2016, when DCS removed

      him based on allegations of medical neglect. J.S. had been injured by pulling a

      television on his leg on May 6, 2016. Id. at 2 (#15); Tr. Vol. 2 at 82-83. Three

      days later, H.W., who was providing childcare for J.S., observed that J.S. could

      not walk and was crying inconsolably. H.W. and FCM Mundon took J.S. to

      the hospital, where X-rays revealed that J.S.’s leg was broken. Neither J.S. nor

      L.S. has been returned to Mother’s care since their removal from the home. In

      June and August 2016, the trial court conducted CHINS factfinding hearings

      and determined that J.S. and L.S. were CHINS. Dispositional hearings were

      held, and dispositional orders were issued in September 2016 in L.S.’s case and

      October 2016 in J.S.’s case.


[5]   FCM Mundon was assigned to J.S.’s and L.S.’s cases until June 2016. FCM

      Mundon observed a lot of name-calling and yelling in the home and noted that

      Mother was often frustrated and angry. Appealed Order at 5 (#49). H.W. also

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 3 of 19
      overheard Mother call J.S. and L.S. names, including “little bastards.” Id.

      (#50). Dr. Milissa Eley served as J.S. and L.S.’s doctor from the time they

      were born until July 2018. She had concerns regarding Mother’s interactions

      with J.S. because Mother often yelled at J.S. and openly called him names at

      most visits, including “‘bastard,’ ‘fucker,’ and ‘asshole.’” Id. at 3 (#30). FCM

      Mundon put services in place for Mother including parenting classes, home-

      based therapy, and supervised visitation.


[6]   Between June 2016 and February 2018, Dominique Geers was assigned as the

      Children’s FCM. “When FCM Geers received the case, poor parenting skills

      was the primary issue preventing reunification with the [C]hildren.” Id. at 5

      (#54). “FCM Geers observed dysfunction with the parents’ communication

      with J.S. and L.S., frustration and anger between the parents, and inconsistency

      with the parents providing basic needs such as food, diapers and formula for

      L.S. and J.S. at visits.” Id. (#55). “FCM Geers observed Mother and Father

      yelling and cursing at the [C]hildren and at each other, and [p]arents did not

      utilize appropriate discipline with J.S. and L.S.” Id. (#56-57). From October

      2016 through February 2017, Spencer Osborn supervised Mother’s visitation

      with the Children. Id. at 6 (#62). During supervised visitation, Osborn

      observed Mother and Father frequently yelling and cursing at each other and at

      the Children. Id. (#63).


[7]   In May 2017, Mother and Father ended their relationship. Mother moved out

      of the home and began living with her boyfriend. Between May 2017 and

      February 2018, Mother did not provide FCM Geers with her address.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 4 of 19
[8]    After a hearing held in June 2017, the trial court found that Mother had

       complied with the Children’s case plans and had participated in home-based

       casework, individual therapy, drug screens, and completed a substance abuse

       assessment. Ex. Vol. 1 at 51; Ex. Vol. 3 at 59. However, the court also found

       that Mother had not enhanced her ability to fulfill her parental obligations

       because she continued to demonstrate poor and detrimental interactions with

       L.S. during visitation and regularly produced drug screens that were positive for

       illicit substances. Ex. Vol. 3 at 59-60. Between December 2016 and May 2017,

       Mother used cocaine. Appealed Order at 6 (#66).


[9]    After an October 2017 hearing, the trial court found that Mother had complied

       with the case plan and was actively engaged in all services; had been doing drug

       screens and been negative for all illegal substances; interacted with and was

       attentive to the Children’s needs, and had enhanced her ability to fulfill her

       parental obligations. Ex. Vol. 1 at 54; Ex. Vol. 3 at 63. However, Mother

       needed stable housing and a source of income. Ex. Vol. 1 at 54.


[10]   Between November 2017 and October 2018, Marci Smith provided supervision

       for Mother’s visitations with the Children. Smith observed that Mother

       constantly yelled and cursed during visitation and was inconsistent in

       discipline. Appealed Order at 7 (#89).


[11]   In February 2018, Courtney Barber became the Children’s FCM. When FCM

       Barber got involved in the Children’s cases, she believed that Mother was doing

       fairly well with services and that the primary barriers to reunification “included


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 5 of 19
       [Mother’s] lack of stable housing and consistent income.” Id. at 8 (#93). At

       that time, Mother was living in a home with other people who were not deemed

       appropriate by DCS. Tr. Vol. 2 at 213. In April 2018, Mother obtained suitable

       housing for the Children and began exercising supervised visitation at her

       home. Appealed Order at 8 (#95). Mother continued “excessively yelling” at

       J.S. and L.S. Id. (#97). FCM Barber frequently addressed Mother’s excessive

       yelling and cursing, and Mother was counseled about her parenting in April,

       June, and July 2018. Id. (#98). “Mother yelled and cursed at J.S. and L.S.

       progressively less frequently between April and June 2018.” Id. (#99).


[12]   In June 2018, Mother’s visitation progressed to unsupervised. Id. (#96). “By

       August of 2018, Mother had progressed to overnight and weekend visitation.”

       Id. (#102). However, during one of the Children’s overnight visits in August,

       police were dispatched to Mother’s home based on a report that Mother was

       suicidal. Id. (#104). Police observed drug paraphernalia in the home. Id.

       (#105). During the police visit, Mother started “screaming and acting

       erratically.” Id. (#106). An officer attempted to handcuff her, and she

       physically resisted. Mother’s boyfriend became aggressive and struck an officer.

       Mother and her boyfriend were arrested and put in jail. Id. (#108).


[13]   After that incident, Mother’s visitation was returned to supervised visitation.

       Mother “resumed an increased frequency of yelling and cursing at J.S. and L.S.

       during visits.” Id. at 9 (#111). In October 2018, Mother’s supervised visitation

       with J.S. and L.S. was ended because of her yelling, cursing, and arguing, and

       later that month her visitation was suspended. Id. at 10 (#132).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 6 of 19
[14]   Mother also resumed her drug use. While FCM Barber was assigned to the

       Children’s cases, Mother submitted to nineteen drug screens. Id. (#131).

       Thirteen of the drug screens were positive for an illicit substance, including

       suboxone, hydrocodone, Xanax, and morphine. Mother was unable to provide

       a valid prescription for suboxone.


[15]   Mother’s financial and housing situation was also problematic. In September

       2018, Mother did not have electricity in her home and was unable to provide

       food for J.S. and L.S. during visits. Id. at 9 (#113). In October 2018, Mother

       was evicted from her home and moved in with a neighbor. Id. (#127). Between

       October 2018 and January 2019, FCM Barber was unable to make contact with

       Mother.


[16]   On November 21, 2018, DCS filed a verified petition for involuntary

       termination of the parent-child relationship. J.S. and L.S. were removed from

       H.W.’s care and placed in a pre-adoptive foster home. Id. at 10 (#134). In

       early 2019, Mother returned to the residence she had lived in before April 2018

       and continues to reside there. Id. at 10 (#128). That residence had been

       previously deemed unsuitable for children by DCS because of the people who

       were living there with Mother.


[17]   On May 2 and 9, 2019, the trial court held a factfinding hearing. On July 30,

       2019, the trial court issued findings of fact and conclusions thereon and order

       terminating parent-child relationship containing the foregoing and the following

       findings:


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 7 of 19
        51. Mother admittedly is not an affectionate person. She is not
        nurturing toward J.S. and L.S. and lacks adequate parenting
        skills.


        ….


        57. Parents did not utilize appropriate discipline with J.S. and
        L.S.


        ….


        61. Mother has demonstrated both progression and regression in
        therapy.


        ….


        65. Mother and Father would improve in their interactions with
        the [C]hildren and each other, and then parents would regress.


        ….


        71. Mother’s unstable housing delayed Mother’s progress toward
        reunification with L.S. and J.S.


        ….


        112. Mother has participated in home-based case work and
        home-based therapy but has not made substantial progress in
        addressing each of her treatment goals.


        ….



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 8 of 19
        136. J.S. and L.S. need a safe, stable, secure and permanent
        environment in order to thrive. Mother and Father have not
        shown the inclination or the ability to provide the [C]hildren with
        such an environment.


        137. Candace Ingle is the Court Appointed Special Advocate
        [(“CASA”)] assigned to J.S. and L.S. Ms. Ingle has been L.S.’s
        CASA since February 2016 and has been J.S.’s CASA since May
        of 2016. Ms. Ingle has determined that it is in the best interest of
        J.S. and L.S. to terminate both Mother and Father’s parental
        rights.


        138. …. As of the conclusion of the Fact-Finding Hearing in this
        matter, J.S. had been out of the care of his parents for more than
        36 months.


        ….


        140. …. As of the conclusion of the Fact-Finding Hearing in this
        matter, L.S. had been out of the care of his parents for more than
        38 months.


        141. There is a reasonable probability that the conditions that
        resulted in J.S. and L.S.’s removal and continued placement
        outside the home will not be remedied. The primary reason for
        the removal of both [C]hildren from the care of their parents was
        parental neglect, specifically medical neglect of both [C]hildren.
        Although Mother has participated in some services throughout
        the duration of the CHINS cases, she has not benefited from the
        services in a way that would alleviate the conditions that resulted
        in the [C]hildren remaining out of the home or ensure that she
        would be capable of providing a home free of neglect. ….
        Despite assistance and opportunities to improve parenting skills,
        home conditions and stability in the three years since the
        [C]hildren were removed, neither parent has demonstrated an

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 9 of 19
               ability to provide J.S. and LS. with a home free of abuse and
               neglect. At the time of the Fact-Finding Hearing, Mother did not
               have suitable housing for the [C]hildren. …. Mother and
               Father’s habitual patterns of conduct support the substantial
               probability of future neglect or deprivation of the [Children].


       Id. at 5-11 (citation omitted). In addition, the trial court concluded that

       termination of the parent-child relationship was in the Children’s best interests

       and that DCS had a satisfactory plan for the Children’s care and treatment,

       which included adoption. Id. at 11. Based on its conclusions, the trial court

       terminated Mother’s parental rights. This appeal ensued.


                                      Discussion and Decision
[18]   Mother seeks reversal of the termination of her parental rights. In considering

       her appeal, we recognize that “a parent’s interest in the care, custody, and

       control of his or her children is ‘perhaps the oldest of the fundamental liberty

       interests.’” In re R.S., 56 N.E.3d 625, 628 (Ind. 2016) (quoting Bester v. Lake Cty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005)). “[A]lthough

       parental rights are of a constitutional dimension, the law provides for the

       termination of these rights when the parents are unable or unwilling to meet

       their parental responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App.

       2008). Involuntary termination of parental rights is the most extreme sanction,

       and therefore “termination is intended as a last resort, available only when all

       other reasonable efforts have failed.” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 10 of 19
[19]   A petition to terminate a parent-child relationship involving a CHINS must,

       among other things, allege:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (emphasis added). DCS must prove each element

       by “clear and convincing evidence.” R.S., 56 N.E.3d at 629; Ind. Code § 31-37-

       14-2. DCS need only prove one of the options listed under subsection 31-35-2-

       4(b)(2)(B). If the trial court finds that the allegations in the petition are true, the

       court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 11 of 19
[20]   “We have long had a highly deferential standard of review in cases involving

       the termination of parental rights.” C.A. v. Indiana Dep’t of Child Servs., 15

       N.E.3d 85, 92 (Ind. Ct. App. 2014).


               In considering whether the termination of parental rights is
               appropriate, we do not reweigh the evidence or judge witness
               credibility. We consider only the evidence and any reasonable
               inferences therefrom that support the judgment, and give due
               regard to the trial court’s opportunity to judge the credibility of
               the witnesses firsthand. Where a trial court has entered findings
               of fact and conclusions of law, we will not set aside the trial
               court’s findings or judgment unless clearly erroneous. [Ind. Trial
               Rule 52(A)]. In evaluating whether the trial court’s decision to
               terminate parental rights is clearly erroneous, we review the trial
               court’s judgment to determine whether the evidence clearly and
               convincingly supports the findings and the findings clearly and
               convincingly support the judgment.


       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229-30 (Ind. 2013)

       (citations and quotation marks omitted). We further note that Mother has

       directly challenged only one of the trial court’s findings. When findings of fact

       are unchallenged, this Court accepts them as true. S.S., 120 N.E.3d 605, 608,

       n.2 (Ind. Ct. App. 2019). As such, if the unchallenged findings clearly and

       convincingly support the judgment, we will affirm. Kitchell v. Franklin, 26

       N.E.3d 1050, 1059 (Ind. Ct. App. 2015), trans. denied; T.B. v. Ind. Dep’t of Child

       Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 12 of 19
          Section 1 – Sufficient evidence supports the trial court’s
         conclusion that there is a reasonable probability that the
       conditions that resulted in the Children’s removal from or the
         reasons for placement outside Mother’s home will not be
                                  remedied.
[21]   Mother first challenges the sufficiency of the evidence supporting the trial

       court’s conclusion that there is a reasonable probability that the conditions that

       resulted in the Children’s removal and continued placement outside her home

       will not be remedied. See Ind. Code § 31-35-2-4(b)(2)(B)(i). In reviewing

       whether there is a reasonable probability that the conditions that resulted in the

       Children’s removal or the reasons for placement outside Mother’s home will

       not be remedied, we engage in a two-step analysis. K.T.K., 989 N.E.2d at 1231.

       First, “we must ascertain what conditions led to placement and retention in

       foster care.” Id. Second, we “determine whether there is a reasonable

       probability that those conditions will not be remedied.” Id. (quoting In re I.A.,

       934 N.E.2d 1127, 1134 (Ind. 2010)). “[I]t is not just the basis for the initial

       removal of the child that may be considered for purposes of determining

       whether a parent’s rights should be terminated, but also those bases resulting in

       the continued placement outside of the home.” In re A.I., 825 N.E.2d 798, 806

       (Ind. Ct. App. 2005), trans. denied. When the trial court makes its

       determination, it must evaluate a parent’s fitness at the time of the termination

       hearing, taking into consideration evidence of changed conditions and

       balancing a parent’s recent improvements against “habitual pattern[s] of

       conduct to determine whether there is a substantial probability of future neglect

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 13 of 19
       or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (quoting K.T.K., 989

       N.E.2d at 1231). In addition, a trial court may consider services offered by

       DCS and the parent’s response to those services as evidence of whether

       conditions will be remedied. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d

       1150, 1157 (Ind. Ct. App. 2013), trans. denied. “Where there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances, the problematic situation

       will not improve.” In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App. 2005). DCS

       “is not required to provide evidence ruling out all possibilities of change; rather,

       it need only establish ‘that there is a reasonable probability that the parent’s

       behavior will not change.’” A.D.S., 987 N.E.2d at 1157 (quoting In re Kay L.,

       867 N.E.2d 236, 242 (Ind. Ct. App. 2007)).


[22]   Here, the conditions that resulted in the Children’s removal and placement

       outside Mother’s home arose from her parental neglect. L.S. was not gaining

       weight, and Mother seemingly failed to recognize that a doctor’s visit was vital

       to address his condition. She also failed to recognize that J.S. needed medical

       attention after a television fell on him. Only through H.W.’s intervention did

       J.S. receive medical care to determine that his leg was broken. Mother received

       services to improve parenting skills, the home condition, and stability, but

       Mother used drugs, failed to maintain stable housing, verbally abused the

       Children, and did not provide appropriate discipline. At times she improved,

       but her improvement was short-lived. Although the Children were removed in

       early 2016, it was not until the summer of 2018 that unsupervised overnight and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 14 of 19
       weekend visitation was attempted. That attempt was unsuccessful because

       Mother and her boyfriend were arrested when the Children were spending the

       night with Mother. Unsupervised visitation was resumed, but that was

       terminated a month or two later due to Mother’s poor interaction with the

       Children. Then, Mother was evicted from her home. The trial court found that

       Mother did not have suitable housing for the Children at the time of the

       termination hearing, but Mother contends that this finding is clearly erroneous.

       Assuming, without deciding, that Mother is correct, if the remaining

       unchallenged findings support the trial court’s conclusion, we may affirm. See

       Kitchell, 26 N.E.3d at 1059.


[23]   The unchallenged findings show that over the course of three years, Mother

       was on and off illegal substances and in and out of suitable housing, improved

       her interactions with the Children, and then reverted to verbal abuse. Mother’s

       habitual patterns are sufficient to support a finding that there is a reasonable

       probability that her behavior will not change and the problematic situation will

       not improve. Mother’s argument is merely a request to reweigh the evidence,

       which we must decline. We conclude that the evidence is sufficient to support

       the trial court’s conclusion that there is a reasonable probability that the




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 15 of 19
       conditions that resulted in the Children’s removal and continued placement

       outside her home will not be remedied.2


          Section 2 – Sufficient evidence supports the trial court’s
       conclusion that termination is in the Children’s best interests.
[24]   Mother next argues that sufficient evidence does not support the trial court’s

       conclusion that termination is in the Children’s best interests. To determine

       whether termination is in a child’s best interests pursuant to Indiana Code

       Section 31-35-2-4(b)(2)(C), the trial court must look to the totality of the

       evidence. A.D.S., 987 N.E.2d at 1158. Termination of parental rights is not

       appropriate solely because there is a better home available for the child. In re

       K.S., 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). However, in assessing a child’s

       best interests, the trial court “must subordinate the interests of the parents to

       those of the child.” A.D.S., 987 N.E.2d at 1158. “[C]hildren cannot wait

       indefinitely for their parent to work toward preservation or reunification–and

       courts ‘need not wait until a child is irreversibly harmed such that the child’s

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship.’” E.M., 4 N.E.3d at 648 (quoting

       K.T.K., 989 N.E.2d at 1235). “Permanency is a central consideration in

       determining the best interests of a child.” In re G.Y., 904 N.E.2d 1257, 1265

       (Ind. 2009). “[W]e have previously held that recommendation by both the case



       2
         Due to our resolution of this issue, we need not address Mother’s argument that the trial court erred in
       concluding that there is a reasonable probability that the continuation of the parent-child relationship poses a
       threat to the Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020                    Page 16 of 19
       manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” A.D.S., 987 N.E.2d at 1158-59.


[25]   Here, FCM Barber testified that adoption “was best for the [Children] to

       provide stability in their life and to achieve permanency for them.” Tr. Vol. 2 at

       245. The Children’s CASA recommended that termination be granted,

       emphasizing that the “case had been ongoing for four years with a break of just

       a few months in between …. [S]ervices have been offered, and some have been

       accepted, some have been refused and, we’re still at this point four years later.”

       Tr. Vol. 3 at 33-34. The FCM’s and CASA’s testimony in support of

       termination, combined with the evidence discussed above supporting the trial

       court’s conclusion that there is a reasonable probability that the conditions that

       resulted in the Children’s removal from or reasons for placement outside

       Mother’s home will not be remedied, is sufficient to support the trial court’s

       conclusion that termination is in Children’s best interests. See A.D.S., 987

       N.E.2d at 1158-59; see also A.I., 825 N.E.2d at 811 (concluding that CASA’s

       and case manager’s testimony, coupled with evidence that conditions resulting

       in continued placement outside of home will not be remedied, sufficient to

       prove by clear and convincing evidence termination is in child’s best interests);

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003) (concluding that CASA’s and case manager’s testimony that




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 17 of 19
       termination would serve children’s best interests sufficient to support court’s

       best interests determination).


          Section 3 – Sufficient evidence supports the trial court’s
        conclusion that there is a satisfactory plan for the Children’s
                             care and treatment.
[26]   Finally, Mother challenges the trial court’s conclusion as to Section 31-35-2-

       4(b)(2)(D), arguing that DCS did not carry its burden to prove that the plan for

       the Children’s care and treatment is satisfactory based solely on FCM Barber’s

       testimony that the plan for the Children is adoption. We note that “Indiana

       courts have traditionally held that for a plan to be ‘satisfactory,’ for the purposes

       of the termination statute, it ‘need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.’” In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App.

       2014) (quoting Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       375 (Ind. Ct. App. 2007), trans. denied).


               A DCS plan is satisfactory if the plan is to attempt to find
               suitable parents to adopt the children. In other words, there need
               not be a guarantee that a suitable adoption will take place, only
               that DCS will attempt to find a suitable adoptive parent.
               Accordingly, a plan is not unsatisfactory if DCS has not
               identified a specific family to adopt the children.


       Id. (citations omitted).


[27]   Here, FCM Barber testified that adoption was the plan for the Children. In

       addition, Mother does not challenge the trial court’s finding that J.S. and L.S.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 18 of 19
       were placed with a pre-adoptive family in November 2018. DCS is taking

       action to find a suitable adoptive parent for the Children. Accordingly, we

       conclude that the evidence is sufficient to support the trial court’s conclusion

       that there is a satisfactory plan for the Children’s care and treatment. See In re

       D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004) (where current foster family

       was not ready to make final decision on whether to adopt child, DCS’s plan for

       child to be adopted by that family or another family gave a general sense of

       direction for child’s care and treatment and therefore was satisfactory), trans.

       denied.


[28]   Based on the foregoing, we affirm the involuntary termination of Mother’s

       parental rights to the Children.


[29]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2004 | March 10, 2020   Page 19 of 19